United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 21-3560
                      ___________________________

                            Edward James Norwood

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

     Kilolo Kijakazi, Acting Commissioner, Social Security Administration

                     lllllllllllllllllllllDefendant - Appellee
                                    ____________

                   Appeal from United States District Court
                 for the Eastern District of Arkansas - Central
                                 ____________

                           Submitted: May 13, 2022
                             Filed: May 31, 2022
                                [Unpublished]
                                ____________

Before SHEPHERD, STRAS, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.
       Edward Norwood appeals the district court’s1 order affirming the denial of
disability insurance benefits and supplemental security income. We find that the
Commissioner’s decision is supported by substantial evidence in the record as a
whole. See Kraus v. Saul, 988 F.3d 1019, 1023-24 (8th Cir. 2021) (standard of
review).

      Specifically, we conclude the administrative law judge (ALJ) properly
evaluated Norwood’s subjective complaints, see Schwandt v. Berryhill, 926 F.3d
1004, 1012 (8th Cir. 2019) (this court defers to ALJ’s determinations regarding
claimant’s subjective complaints if they are supported by good reasons and
substantial evidence); Buckner v. Astrue, 646 F.3d 549, 558 (8th Cir. 2011) (ALJ
properly found claimant’s subjective complaints were not supported by objective
medical evidence); Brown v. Astrue, 611 F.3d 941, 955-56 (8th Cir. 2010)
(claimant’s daily activities undermined her subjective complaints), and his wife’s
testimony, see Schwandt, 926 F.3d at 1012 (ALJ may properly give less weight to lay
witness statements that are inconsistent with record). Further, the ALJ properly
evaluated Dr. Mears’s opinion in determining Norwood’s residual functional
capacity, see 20 C.F.R. §§ 404.1520c(c), 416.920c(c) (adjudicator considers opinion
more persuasive if it is supported by explanation and relevant objective medical
evidence, and is consistent with other evidence in record), and any error in failing to
explain the inconsistencies in Dr. Page’s opinion was harmless, see Grindley v.
Kijakazi, 9 F.4th 622, 630 (8th Cir. 2021) (inconsistency in ALJ’s decision was
harmless error, as case was not close call, and record otherwise contained substantial
evidence establishing matter at issue). Finally, we find no merit to Norwood’s
argument that the ALJ should have applied Medical-Vocational Rule 201.12. See
Gieseke v. Colvin, 770 F.3d 1186, 1189 (8th Cir. 2014) (court’s conclusion that ALJ

      1
       The Honorable James M. Moody Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Joe J. Volpe, United States Magistrate Judge for the Eastern District of
Arkansas.

                                         -2-
did not err in finding claimant capable of performing light work foreclosed his
argument that finding of disability was required under sedentary Medical-Vocational
Rule).

      The judgment is affirmed.
                     ______________________________




                                        -3-